PER CURIAM:
Edward 0. Ogalo appeals the district court’s order dismissing his civil action for failure to state a claim upon which relief may be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Ogalo v. Campbell University, No. CA-04-561-5-BO (E.D.N.C. Nov. 3, 2004). We deny Ogalo’s motions to transfer his action, to consolidate it with pending state matters, and to join the United States Department of Justice and United States Department of Homeland Security as defendants. We also deny his motion for a change of venue. We also deny Ogalo’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED